GARDEN, JUDGE:
On December 7, 1976, at about 4:45 p.m. the claimant was operating his 1966 Chevrolet station wagon in an easterly direction on West Virginia Route 25 in Nitro, West Virginia. His wife was employed at Waybright’s Bakery located at 2402 First Avenue in Nitro, and he was attempting to pick her up after work. Route 25 at and near the ultimate scene of the accident was a two-lane roadway, one lane for eastbound traffic and the other for westbound traffic. During the summer of 1976, the respondent through its independent contractor, Orders and Haynes, had widened the south side of the eastbound traffic lane by some two and one-half feet of additional paving. Prior to this construction, a storm sewer drain had been located some two and one-half feet from the edge of the highway. No attempt had been made during construction to raise the elevation of this storm sewer drain. Consequently, after the construction, there was a drop of about 18 inches from the surface of the widened highway to the storm sewer drain.
The claimant had been unable to find a regular parking space in the vicinity of his wife’s place of employment and had attempted to pull his car off of the traveled portion of Route 25. As a result his left front and left rear wheels struck this severe depression in the berm. As a further result the claimant damaged his muffler and tail pipe and his gas tank was ruptured. Necessary repairs were later effected at a total cost of $144.20.
We believe the preponderance of the evidence establishes that the respondent negligently created a dangerous cqndition alor^g the berm of this road and that such negligence was the proximate cause of the accident and resultant damage to the claimant’s vehicle. Believing further that the claimant was not guilty of negligence which proximately caused or proximately contributed *284to causing the accident, we hereby make an award of $144.20 in favor of the claimant.
Award of $144.20.